DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed March 9, 2021, has been entered.  The abstract and claims 1, 6-8, and 10-12 have been amended as requested.  The pending claims are 1-13.
Said amendment is sufficient to overcome the objection to the abstract as set forth in section 2 of the last Office action (Non-Final Rejection mailed December 10, 2020).  Additionally, said amendment is sufficient to overcome the objections of claims 8 and 10-12 as set forth in section 3 of the last Office action.  Furthermore, said amendment is sufficient to overcome the rejection of claim 10 under 35 USC 112 as set forth in section 7 of the last Office action.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the The specification lacks proper antecedent basis for the term “shrinkage” as recited in amended claim 10.

Claim Objections
Claim 1 stands objected to because of the following informalities:  the use of abbreviation PA.  (See section 3 of the last Office action.)  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 stands rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 stands indefinite for the recitation “a net-like fiber” as set forth in section 6 of the last Office action.  It is unclear how the fiber is like a net.  Is the fiber net-like in strength, structure, or some other feature?
Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 8 is indefinite for the recitation “Polyamide-Diphenyl-methane-diisocyanate” thermoplastic elastomer.  The claim previously recited PA-MDI/PTMG.  Since polyamide-diphenylmethane diisocyanate can be abbreviated as PA-MDI, it appears the full name of PTMG (polytetramethylene ether glycol) has been omitted.  As such, the scope of the claim is now unclear as to whether or not the composition is directed to a polyamide-isocyanate or to a polyamide-isocyanate-polyol.  Claims 9 and 10 are also rejected for their dependency thereupon.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, and 7 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0107880 issued to Peeples, as set forth in section 10 of the last Office action.
Applicant has amended claim 1 with limitations from claims 6 and 7.  However, since claims 6 and 7 were anticipated along with parent claim 1, said rejection stands.  

In the working example, the yarns have a denier per filament of 525 (section [0047]).  One textured filament and one straight filament are tufted from a single needle (i.e., a 1:1 ratio) into the primary backing at a gauge of 3/8 inch and a stitch density of 5.25 per inch (206 stitches per meter), which calculates to a tuft density of 21,627 tufts/m2 (section [0049]).  Both types of filaments are cut to a pile height of 1¾ in (about 44 mm) (section [0049]), wherein upon release of tension the crimped filament relaxes to its crimped form a lesser height than the straight filaments (section [0044] and Figures 5 and 6).  Figures 5 and 6 show the lesser height of the textured filaments to be approximately two thirds the height of the straight filaments, which would result in a natural length of approximately 30 mm for the working example.  
Thus, the Peeples reference anticipates applicant’s claims 1, 2, 6, and 7.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 13 stand rejected under 35 U.S.C. 103 as being unpatentable over CN 107190617 issued to Yu et al. in view of US 2006/0107880 issued to Peeples, as set forth in section 13 of the last Office action. (See the equivalent patent disclosure of US 2020/0003132 for clarification of the Yu machine translation.)
Yu discloses an artificial turf comprising a base cloth, artificial grass fibers tufted therein, and an adhesive backcoat (sections [0002] and [0009]).  The artificial grass fibers have at least two different forms including an upright (i.e., straight) form and a curved form, wherein the upright fibers have at least two different colors (sections [0009] and [0011]-[0013]).  The upright fibers and/or the curved fibers have a light effect surface including matt and/or bright (section [0010]).  The upright fibers include a plurality of cross-sectional shapes, including diamond and olive shapes, and the curved fibers includes at least one cross-sectional shape, including a ribbed shape (sections [0014] and [0015] and Figures 5(i) and (j)).  The upright fibers may have the same or different thicknesses and have a single fiber fineness of 200-3000 dtex (180-2700 denier), while the curved fibers may have the same or different thicknesses and a single fiber fineness of 200-2000 dtex (180-1800 denier) (sections [0018] and [0045]).  The upright fibers and the curved fibers may be tufted independently and arranged in alternating rows or tufted together, in a 1:1 ratio or alternating with rows of just upright fibers (sections [0019] and [0038] 
The upright fiber is made by mixing raw materials, extruding the melted material into fibers, cooling, heat (i.e., softening) drawing, heat setting, and winding (i.e.., rolling), while the curved fiber has the added step of high temperature compressive deformation (i.e., texturizing) (section [0035]).  The two fibers are then twisted together and tufted into the base fabric (section [0035]). Alternately, the two fibers are twisted separately into yarns and tufted individually (section [0038]).  After tufting, an adhesive backing is applied and dried in an oven (section [0035]).  In one embodiment, the artificial turf has a tuft density of 16,000-20,000 needles (i.e., tufts)/m2 (section [0050]), while in another embodiment, said tuft density is 17,000-25,000 (section [0052]). 
Thus, Yu teaches the invention of claims 1-3, 5, 6, and 13 with the exception that the straight fiber is polyamide and the curved fiber is polyamide or polypropylene.  Yu is silent with respect to polymers suitable for the artificial grass fibers.  (Note the terms “rayon” and “silk” in the translated document are merely machine translations of artificial or synthetic grass filaments, rather than disclosures of the fiber material.)  As such, one of ordinary skill must look to the prior art for guidance.  
For example, Peeples discloses a tufted artificial turf comprising a first yarn 202 and a second yarn 203 tufted into a primary backing (i.e., applicant’s base mat), wherein the first yarns are straight and suggestive of blades of grass and the second yarns are textured and shorter than the first yarns (abstract, sections [0002], [0041], [0042], and [0045], and Figures 5 and 6).  In re Leshin, 125 USPQ 416.  Motivation to select nylon fibers is the fiber’s superior durability (Peeples, sections [0009] and [0043]).  Therefore, claims 1-3, 5, 6, and 13 stand rejected as being obvious over the cited prior art.  
Regarding claim 4, while Yu teaches the upright fibers may have diamond or olive cross-sectional shapes and the curved fiber may be a single-ribbed shape, the reference fails to teach dimensions of said shapes.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the shape dimensions recited by applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47.  Note the dimensions of the cross-sectional shape are dependent upon the fiber fineness.  Since Yu teaches like fiber denier ranges, it would have been obvious to the skilled artisan to select the claimed dimensions based upon the desired fiber fineness.  Hence, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, claim 4 stands rejected as being obvious over the cited prior art.  
2 (section [0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a gauge of 3/8 inch and a stitch density of 206 stiches/m as exemplified by Peeples in order to achieve the tuft density disclosed by Yu.  Such a modification would have yielded predictable results to the skilled artisan (i.e., a sufficiently dense artificial turf).  Therefore, claim 7 also stands rejected as being obvious over the cited prior art.  
Claims 11 and 12 stand rejected under 35 U.S.C. 103 as being unpatentable over CN 107190617 issued to Yu et al. in view of US 2006/0107880 issued to Peeples, as applied to claim 1 above and in further view of US 2019/0345644 issued to Ramakrishnan et al. and CN 110527285 issued to He et al., as set forth in section 14 of the last Office action.
Regarding claim 11, Yu and Peeples fail to teach the polyamide or polypropylene composition as claimed.  However, it is well known in the art of fiber manufacture to include additives to polymer compositions prior to extrusion into fibers.  Specifically, it is well known to incorporate a color master batch and processing agents into a polymer melt to color the fiber and to facilitate the fiber making process, respectively.  Applicant was previously given Official Notice of this fact.  Since applicant has not properly traversed said Official Notice in the response filed with the amendment, the fact is now taken as admitted prior art.  See MPEP 2144.03, C.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a color master batch and processing 
The addition of comprises glass fiber toughening agent is also known in the art of fibers.  For example, Ramakrishnan teaches known additives to polymeric fibers include fillers such as glass fibers (section [0045]).  Additionally, He teaches glass fiber is added to polyamide fibers to improve the strength and rigidity thereof (abstract).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include glass fiber in the polymer melt in order to reinforce the resulting fiber.  Such a modification would have yielded predictable results to the skilled artisan.  
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the polyamide or polypropylene, color master batch, glass fibers, and processing agent in the amount claimed by applicant.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 205 USPQ 215.  Determination of appropriate amounts of additives in a polymer composition is well understood in the art of fiber manufacture.  Hence, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, claim 11 stands rejected as being obvious over the cited prior art.  
Regarding claim 12, said claim includes method limitations in a product claim (i.e., product by process limitations).  As such, said limitations are not given patentable weight at this time.  In order to be given patentable weight, a method limitation must materially affect the final product in a structural manner.  The presence of process limitations on product claims in which the product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656.  The result of the claimed process 
In the event the method limitations are given patentable weight, claim 12 is rejected along with parent claim 11 since the Yu reference teaches the steps of mixing, melting, extruding, cooling, softening, drawing, deforming, and rolling.  


Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive.
Applicant traverses the rejection of claim 3 under 35 USC 112 by explaining the term “a net-like fiber” means fibrillated yarn/fiber (Amendment, page 8, 1st paragraph).  However, the rejection stands since applicant’s explanation cannot be read into the claim and the specification does not necessarily provide support for said explanation, especially the broadening of “fiber” to “yarn/fiber.”  
Applicant traverses the rejection of claims 1, 2, 6, and 7 under 35 USC 102 by asserting Peeples fails to teach the new limitations originally recited in claims 6 and 7 (Amendment, page 8, 5th paragraph).  However, as set forth above, claims 6 and 7 were also anticipated with parent claim 1.  Hence, incorporation of limitations from 6 and 7 into claim 1 is insufficient to overcome the anticipation rejection.  Namely, Peeples teaches a working example comprising yarns having a denier per filament of 525, which anticipates both of applicant’s single-fiber denier ranges of 500-2000 and 250-1100.  Additionally, said working example has a tuft gauge of 3/8 inch and a stitch density of 5.25 per inch (206 stiches/m), with a calculated tuft density of 2, which anticipates applicant’s limitation of 7560-25,200 tufts/m2.  Furthermore, Peeples teaches the working example has a cut pile height of 1¾ inches (about 44 mm), wherein the relaxed crimp of the textured filament results in a height of about 30 mm.  Thus, claims 1, 2, 6, and 7 stand anticipated.  
Regarding the obviousness rejection of the claims under 35 USC 103 over Yu in view of Peeples, applicant asserts the prior art fails to teach the amended limitations of claim 1 (Amendment, page 8, 8th paragraph).  Applicant asserts the turf density, number and stitch length, and fiber lengths with result in significant difference in properties of the artificial turf (Amendment, page 9, 4th paragraph).  This argument is found unpersuasive since, as set forth above, Peeples clearly teaches said amended limitations. 
Additionally, applicant asserts the claimed artificial turf provides significantly improved technical effects (Amendment, page 9, 5th paragraph).  Specifically, applicant points to teachings in the specification of the claimed turf density range, Examples 10 and 11, and Table 2 (Amendment, page 10, 1st paragraph – page 12, 1st paragraph).  In response, first, as set forth above, Peeples teach a tuft or turf density of 21, 627 tufts/m2 and Yu teaches tuft density ranges of 16,000-20,000 and 17,000-25,000 tufts/m2.  Thus, applicant’s claims turf density range of 7,560-25,200 is well understood in the art of artificial turfs.  
Second, with respect to the data in Table 2, the description of the data in the specification is unclear as to the exact compositions being tested and the differences therebetween.  For example, it appears Example 10 and 11 include a temperature resistance master batch in at least the straight fibers, while Comparative Examples 9 and 10 do not.  Hence, the examples appear to differ not only in polymer (i.e., polyamide, polypropylene, or polyethylene), but also additives which would necessarily affect the testing of temperature resistance.  Therefore, the data of .     


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        April 15, 2021